Citation Nr: 0331128	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  95-12 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).  

2.  Entitlement to service connection for a respiratory 
disorder other than tuberculosis.  

3.  Entitlement to service connection for a disability 
manifested by vertigo.  

4.  Entitlement to service connection for a kidney disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
April 1978 and from January 1982 to June 1992.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In that decision, the 
RO, among other things, denied an increased rating for 
bilateral hearing loss, rated as noncompensable; and denied 
service connection for tuberculosis, a respiratory disorder 
other than tuberculosis, a disability manifested by vertigo, 
and a kidney infection.  A subsequent May 1995 rating 
decision classified the veteran's service-connected 
bilateral hearing loss as including tinnitus. 

In December 1996, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge (formerly member of the 
Board).  In a September 1998 decision, the Board remanded 
the case to the RO for additional development.  

By rating decision of January 2000, the RO granted a 
separate 10 percent rating for tinnitus under the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

In a February 2001 decision, the Board denied the veteran's 
claim for an increased rating for bilateral hearing loss and 
remanded the remaining issues to the RO for additional 
development.  

FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by 
the RO.  

2. A urinary tract infection was diagnosed following the 
veteran's active military service and is not associated with 
a disease or injury in service.  

3.  The veteran has not been diagnosed with tuberculosis, a 
respiratory disorder other than tuberculosis, vertigo, or a 
kidney disorder.  


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  A respiratory disorder other than tuberculosis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  

3.  A disability manifested by vertigo was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304.  

4.  A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

In April 2002 and June 2003 letters, the veteran was 
informed of the VCAA and the evidence needed to substantiate 
his claims, the evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1), as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in 3.159(b)(1) to respond to a VCCA duty to notify 
letter (as is the time period noted in the letters provided 
the veteran) was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  

In a May 2003 Statement in Support of Claim (VA Form 21-
4138), the veteran reported that he "reviewed the most 
recent VA decision and have no additional evidence to submit 
at this time.  I wish to waive the 60-day waiting period and 
have my case immediately forwarded to the [Board] for a 
decision."  The veteran's report of having no further 
evidence to submit and his request for immediate 
consideration of his claims by the Board is deemed an 
implicit waiver of his right to further notice under the 
VCAA.  

The VCAA requires that VA afford the claimant an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
VA medical examinations and opinions were obtained in June 
1999 and February 2003 associated with the veteran's claims.  

The Board therefore finds that, the facts pertinent to the 
veteran's claims have been properly developed, and there is 
no further action that could assist the veteran in 
substantiating his claims.  Therefore, the Board will 
address the merits of the veteran's claims.  

Factual Background

Review of the veteran's service medical records for his 
first period of service (March 1975 to April 1978) is 
negative for evidence of complaints, diagnoses or treatment 
of any of the disorders for which service connection is 
being sought.  

With respect to the veteran's second period of military 
service (January 1982 to June 1992), it was noted that in 
July 1985 the veteran had a positive TB tine test and was 
placed on medication as a precaution.  A July 1985 chest x-
ray was reported to be normal.  A subsequent periodic 
physical examination in October 1988 did not reveal evidence 
of tuberculosis.  In March 1990, the veteran complained of 
urine color change.  It was reported that he had been 
previously treated for nasal congestion.  Examination 
revealed a tender liver with palpable 2 1/2 cm. liver edge 
and total fullness not significantly increased.  The 
impression was possible post-viral hepatitis with systemic 
symptoms, although laboratory tests for hepatitis were 
negative.  

In May 1990, the veteran was seen for complaints of vertigo.  
It was reported that vertigo was believed to have been 
induced by a prescription drug.  The veteran ceased taking 
that drug and the vertigo stopped.  A June 1990 transfer 
summary noted a history of drug-induced vertigo that had 
resolved with no recurrence.  At various times during 
service, the veteran was seen for complaints of symptoms 
variously diagnosed as cold, flu and flu-like symptoms, 
upper respiratory infection, and head congestion with cough.  
All chest x-rays were within normal limits and no diagnosis 
of a chronic respiratory disorder was made.  The veteran 
declined a separation physical in March 1992.

On VA general medical examination in February 1994, the 
veteran was noted to have a history of positive PPD 
(purified protein derivative) test with a question of 
tuberculosis; a history of a kidney infection, resolved, 
with no sequelae; and a history of isolated vertigo, 
possibly secondary to multiple medications with no current 
symptoms.  

A chest X-ray in December 1994 was negative for any 
abnormality.  

A December 1994 excretory urogram with renal tomograms was 
normal.  

An Eliza Coffee Memorial Hospital treatment summary, dated 
in December 1994, documents that the veteran was treated for 
right-sided pyelonephritis with sepsis.  He responded 
favorably to medication and was discharged after five days.  

At his December 1996 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he tested positive for 
tuberculosis in service on two or three occasions and took 
medication for treatment of the disease.  He reported that 
he was diagnosed with tuberculosis based in part on a chest 
x-ray.  The veteran also stated that he was not seeing any 
doctor for treatment of tuberculosis at that time.  In 
addition, the veteran testified that his claim for 
tuberculosis and a respiratory disorder were basically the 
same claim.  With respect to his kidney infection/disorder 
and vertigo, the veteran indicated that he had kidney 
problems in service because of steroids he was taking for 
rheumatoid arthritis.  The veteran indicated that his 
records noted the kidney problems as being a result of the 
medication he was taking.  As a result of vertigo, the 
veteran stated that he was unable to ride in an airplane or 
the back seat of an automobile without getting sick and 
dizzy.  The veteran was not taking medication for any kidney 
disorder or vertigo at that time.  

On VA pulmonary examination in June 1999, the examiner noted 
that the veteran's records documented a positive PPD test in 
July 1985, in service at which time the veteran was placed 
on medication therapy.  The veteran reported having 
difficulty obtaining work due to his history of a positive 
PPD test.  The examiner commented that there was no evidence 
in the veteran's claims folder that the veteran ever had 
active tuberculosis.  The veteran indicated that he did not 
believe he ever had active tuberculosis, but felt that he 
smoked for many years and had some respiratory difficulties, 
which limited his ability to run as much as he would like.  
He reported feeling short of breath.  The veteran said that 
he played on two softball teams and also did some coaching.  
He denied significant peripheral edema or shortness of 
breath at rest.  

On examination, the veteran was observed to be a generally 
healthy appearing male of his stated age.  Evaluation of the 
lungs was significant for reduced breath sounds, but there 
was good air movement in all lung fields with no wheezing, 
rhonchi or rales.  A chest X-ray revealed a mildly enlarged 
cardiac silhouette, with both lungs clear, and there was no 
focal consolidation was identified.  Pulmonary function 
testing was conducted and test report did not identify any 
respiratory disorder.  The diagnosis included history of 
positive pulmonary TB conversion with isoniazid therapy 
while in the military, and history of tobacco use in excess 
of 30 packs a year.  

The veteran was also seen for a VA genitourinary examination 
in June 1999.  He reported a history of a kidney infection 
for which he was hospitalized six days (the records reflect 
that this was a post-service hospitalization in 1994).  The
veteran denied incontinence, lethargy, weakness, anorexia, 
weight loss or gain.  He reported a frequency of urination 
from 5-6 times during the day and once at night.  He denied 
any hesitancy of urination and reported normal stream and no 
dysuria.  On examination, the veteran was diagnosed with a 
urinary tract infection, remote, unrelated to his service-
connected arthritis.  

During a June 1999 VA ear disease evaluation, the examiner 
noted that the veteran did not have vertigo although he 
complained of motion-sickness type symptoms.  

An April 2001 emergency treatment summary from Eliza Coffee 
Memorial Hospital notes that the veteran was seen for 
pressure-like chest pain.  On clinical evaluation there was 
no evidence of cough, dyspnea, hoarseness, wheezes, 
hemophysis, shortness of breath, or stridor.  There was also 
no report of dysuria, hematuria, hesitancy, frequency, 
incontinence, fever, or flank pain.  A chest X-ray was 
reported to reveal mild bilateral perihilar fullness without 
infiltrates and a normal sized heart.  The diagnosis was 
chest pain.  The physician was noted as reporting that he 
doubted cardiac etiology and instead believed the veteran's 
pain to be most likely musculoskeletal in origin.  

On VA examination in February 2003, the examiner reported 
that he tested the veteran for possible vertigo.  He noted 
that he had had the veteran lay down on his back and turn 
his head to one side.  The veteran was then required to sit 
up suddenly.  The examiner indicated that this test did not 
produce any nystagmus but the veteran did complain of 
transient dizziness.  The examiner's diagnosis included PPD 
conversion treated with isoniazid, vertigo due to steroids, 
and doubtful pulmonary disease.  The examiner noted that the 
veteran had a positive PPD test while on active duty which 
was treated with isoniazid.  He opined that the veteran's 
urinary tract infection occurred  many years after he was 
discharged from the military and there was no connection 
between his service and the kidney infection.  The examiner 
also reported that the veteran did have vertigo while on 
active duty and it was possibly due to steroid therapy for 
his arthritis.  It was indicated that additional studies on 
the veteran's balance could be done but the examiner was not 
certain such examination could be conducted at the medical 
facility where he was examining the veteran.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury or disease during such service.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
affirmed by the United States Court of Appeals for the 
Federal Circuit, which has held that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).

X-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service 
films will be accorded the same consideration for service-
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a) (2003).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by Sec. 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1) (2003).  A notation of 
inactive tuberculosis of the reinfection type at induction 
or enlistment definitely prevents the grant of service 
connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.  38 C.F.R. § 3.371(a)(2) 
(2003).  

Service department diagnosis of active pulmonary 
tuberculosis will be accepted unless a board of medical 
examiners, Clinic Director or Chief, Outpatient Service 
certifies, after considering all the evidence, including the 
favoring or opposing tuberculosis and activity, that such 
diagnosis was incorrect.  Doubtful cases may be referred to 
the Chief Medical Director in Central Office.  Diagnosis of 
active pulmonary tuberculosis by the medical authorities of 
the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.  Diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374 (2003).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Analysis

The evidence of record does not reflect that the veteran has 
current diagnoses for tuberculosis, a respiratory disorder 
other than tuberculosis, a disability manifested by vertigo, 
or a kidney disorder.  Furthermore, the veteran is currently 
not receiving treatment for, nor have VA examinations 
reflected findings of, the claimed disabilities.  

In particular, while the veteran did have a positive PPD in 
July 1985, he has not developed tuberculosis nor has he been 
diagnosed with a respiratory disorder other than 
tuberculosis.  The examiner in February 2003 noted that it 
was doubtful the veteran had a pulmonary disorder.  A 
kidney-type infection/disorder diagnosed in service and post 
service was noted as acute, and a relationship between these 
in-service and post-service medical conditions has not been 
established.  A June 1999 VA opinion noted that a current 
urinary tract infection was not related to service.  

Furthermore, although the veteran has reported he has 
motion-sickness type symptoms, he has not been diagnosed 
with vertigo nor has any underlying pathology been 
identified.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded 
in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  The Board thus finds a 
lack of competent evidence that the veteran has a current 
disability manifested by vertigo.  

Thus, in this instance, there is no competent evidence that 
the veteran has tuberculosis, a respiratory disorder other 
than tuberculosis, or a disability manifested by vertigo.  
Additionally, a urinary tract infection has not been related 
to service, and there is not evidence otherwise of a kidney 
disorder.  The only evidence supporting the veteran's 
assertion that he has the claimed disabilities consists of 
his own statements to that effect.  However, as a lay person 
the veteran is not competent to express an opinion as to 
medical diagnosis.  See Routen, supra.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claims.


ORDER

Entitlement to service connection for tuberculosis is 
denied.  

Entitlement to service connection for a respiratory disorder 
other than tuberculosis is denied.  

Entitlement to service connection for a disability 
manifested by vertigo is denied.  

Entitlement to service connection for a kidney disorder is 
denied.  



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



